J.S07035/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
        Appellee

                     v.

STEPHEN VINCENT BIDGOOD

        Appellant                                   No. 649 MDA 2015


            Appeal from the Judgment of Sentence March 24, 2015
              In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0000285-2014


BEFORE: BOWES, OTT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                  FILED FEBRUARY 11, 2016

        Appellant, Stephen Vincent Bidgood, appeals from the March 24, 2015

judgment of sentence of forty-eight hours to six months’ imprisonment

entered in Luzerne County following his bench conviction for driving under

the influence-high rate of alcohol (“DUI”).1    Appellant contests the trial

court’s denial of his motion to suppress evidence. We affirm.

        On August 6, 2013, Corporal Anthony Doblovasky, of the Pennsylvania

State Police, was filling his vehicle with gas, when he heard “loud screaming

and yelling.” N.T., 2/5/15, at 3-5. Corporal Doblovasky turned around and

observed a male occupant of a Jeep Wrangler with his hand out of the

window, moving it up and down. Id. at 5. He further observed the vehicle


* Former Justice specially assigned to the Superior Court.
1
    75 Pa.C.S. § 3802(b).
J.S07035/16


did not have doors. Id.    Corporal Doblovasky proceeded to get in his patrol

vehicle and pull over the jeep, driven by Appellant.        Id. at 9.     After

approaching the jeep, Corporal Doblovasky observed Appellant, a male

passenger in the front seat, and a female passenger in the back seat. Id.

at 10.      Corporal Doblovasky then inquired if the passengers needed

assistance and asked for Appellant’s license and registration.      Id.     He

detected an odor of alcohol emanating from the vehicle, observed Appellant

had glassy eyes, and noticed Appellant’s speech was slurred, slow, and

lethargic. Id. Following these observations, Corporal Doblovasky performed

two field sobriety tests and determined Appellant was too impaired to

operate a vehicle safely. Id. at 11-13.

        On April 1, 2014, by criminal information, the Commonwealth charged

Appellant with DUI-high rate of alcohol, DUI-general impairment,2 and

operating his vehicle in an unsafe condition.3   Appellant filed a motion to

suppress evidence, based on a lack of reasonable suspicion or probable

cause to stop his vehicle, on August 4, 2014.4    On February 5, 2015, the

trial court held a hearing on Appellant’s motion to suppress. Corporal




*Former Justice specially assigned to the Superior Court.
2
    75 Pa.C.S. § 3802(a)(1).
3
    75 Pa.C.S. § 4107(b)(2).
4
  Appellant filed an identical motion to suppress evidence on September 4,
2014.
                                     -2-
J.S07035/16


Doblovasky testified as follows, relevant to his decision to stop Appellant

after he initially observed the vehicle.

             [The Commonwealth]:

                  Q. [W]hat did this behavior coupled with the
            observation of no doors on the Jeep lead you to
            believe?

             [Corporal Doblovasky]:

                  A. I thought he may be in need of some
            assistance, definitely trying to get my attention.
            That was my first thought, that he wanted me. I
            wanted to make sure he was okay. And also, he was
            in violation of the vehicle code as well without the
            doors on the Wrangler.

                                    *      *   *

                  Q. In relation to the behavior that you saw that
            night, what did you think about the behavior?

                   A. It’s not normal, that he’s obviously trying to
            get my attention. Being that I had a marked car,
            marked uniform and, you know, observed him yelling
            in my direction, that, you know, someone wants you
            if that happens.

                 Q. Have you ever been in a situation where
            you witnessed this type of behavior before?

                  A. Yes, I have.

                  Q. And on those occasions, what did you do?

                  A. People were in need of help. There was a
            domestic in the car, things of that nature. But, yes,
            I’ve been flagged down like that before.

                  Q. Once you left the gas station, what did you
            do?


                                        -3-
J.S07035/16


                   A. There was a lady at the gas station -- as I
             was observing the car as it continued down the road
             – she was telling me that they were trying to get
             your attention –

                                    *    *   *
                    A. [A]s I continued to watch the vehicle with
             screaming and yelling and actually carry on pass my
             location, the lady was sort of stunned. And she said,
             I think he was yelling at you or towards you. And I
             said, I think so. And at that point, I quickly tried to
             put the gas cap on and get the gas out, pull out in …
             traffic, pull out into traffic. I did also notice that
             when I was – had that conversation with her, it
             appeared he sped his vehicle up a little quicker.

N.T.,   2/5/15,     at   6-8.   On   cross-examination,   Corporal     Doblovasky

unambiguously articulated his reasons for initiating the traffic stop: “I pulled

him over for two reasons. I said he was in distress and also because there

was no doors on the vehicle and that the vehicle needed doors[.]” Id. at 26.

        At the conclusion of the hearing, the trial court made the following

findings of fact.

              [The trial] court: Findings of fact, on August 6th,
             2013, at approximately 9:50 p.m., the officer was
             engaged . . . fueling his vehicle, the vehicle driven
             by [Appellant] passed the location. And the driver or
             other passenger of the vehicle appeared to call out
             to the officer a distress signal which the officer
             interpreted and other bystanders interpreted as a
             distress signal. The officer also advised that the
             vehicle was being operated without doors.

                   The officer proceeded to follow [Appellant] and
             stop [Appellant] to inquire about what appeared to
             him to be a distress call and also what appeared in
             his observation to be a violation of the vehicle,
             operation of a vehicle in an unsafe manner because
             the vehicle did not have doors.

                                       -4-
J.S07035/16



Id. at 49-50; see also Trial Ct. Op., 6/10/15, at 3-4.

      Appellant immediately proceeded to a stipulated non-jury trial, and the

trial court found Appellant guilty of DUI-high rate of alcohol and acquitted

Appellant of the remaining two charges. On March 24, 2015, the trial court

sentenced Appellant to a term of imprisonment of forty-eight hours to six

months, plus a $500 fine. Thereafter, on April 13, 2015, Appellant filed a

timely notice of appeal. Appellant filed a court-ordered statement of errors

complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(b), and the trial court filed a responsive Rule 1925(a)

opinion.

      On appeal, Appellant raises the following issue for our consideration.

                Whether the trial court erred by denying
                [Appellant]’s    [m]otion    to    [s]uppress   where
                [Appellant] was illegally stopped by [o]fficers who
                lacked probable cause for the pulling over [of] his
                vehicle and all evidence resulting from said illegal
                seizure, including all physical evidence, were fruit of
                the poisonous tree?

Appellant’s Brief at 2.

      Appellant argues that he was subject to an illegal seizure, and

therefore, the trial court erred in denying his suppression motion. Id. at 6.

Specifically,    Appellant   avers   that    Corporal   Doblovasky   conducted   an

investigatory detention without the requisite reasonable suspicion. Id. at 7.

He posits that because Corporal Doblovasky did not witness Appellant

commit a traffic violation or “immediately ask [Appellant] if anything was

                                            -5-
J.S07035/16


wrong[,]” there was not reasonable suspicion for the stop.5      Id.   For the

reasons that follow, we disagree.

      When considering the trial court’s denial of a motion to suppress, this

Court employs the following standard of review.

            [An appellate court’s] standard of review in
            addressing a challenge to the denial of a suppression
            motion is limited to determining whether the
            suppression court’s factual findings are supported by
            the record and whether the legal conclusions drawn
            from those facts are correct.           Because the
            Commonwealth prevailed before the suppression
            court, we may consider only the evidence of the
            Commonwealth and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole.          Where the
            suppression court’s factual findings are supported by
            the record, [the appellate court is] bound by [those]
            findings and may reverse only if the court’s legal
            conclusions are erroneous. Where . . . the appeal of
            the determination of the suppression court turns on
            allegations of legal error, the suppression court’s
            legal conclusions are not binding on an appellate
            court, whose duty it is to determine if the
            suppression court properly applied the law to the
            facts. Thus, the conclusions of the courts below are
            subject to [] plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa. Super. 2015)

(citation omitted).

      It is well-established that “[t]he Fourth Amendment of the Federal

Constitution and Article I, Section 8 of the Pennsylvania Constitution protect


5
  While Appellant suggests in his “statement of question involved” that
Corporal Doblovasky lacked probable cause to effectuate the seizure, his
argument solely focuses on a lack of reasonable suspicion without any
discussion of the probable cause standard. See Appellant’s Brief at 2, 6-8.
                                     -6-
J.S07035/16


individuals from unreasonable searches and seizures.” Commonwealth v.

Walls,   53 A.3d 889,   892   (Pa.    Super.   2012).    In   analyzing   the

constitutionality of police-citizen interactions, we look to the nature of the

exchange between an officer and a citizen, which are categorized as follows.

              Fourth Amendment jurisprudence has led to the
              development of three categories of interactions
              between citizens and the police. The first of these is
              a “mere encounter” (or request for information)
              which need not be supported by any level of
              suspicions, but carries no official compulsion to stop
              or respond. The second, an “investigative detention”
              must be supported by a reasonable suspicion; it
              subjects a suspect to a stop and a period of
              detention, but does not involve such coercive
              conditions as to constitution the functional equivalent
              of an arrest.      Finally, an arrest or “custodial
              detention” must be supported by probable cause.

Commonwealth v. Gutierrez, 36 A.3d 1104, 1107 (Pa. Super. 2012)

(citation omitted).

              Reasonable suspicion is a less stringent standard
              than probable cause necessary to effectuate a
              warrantless arrest, and depends on the information
              possessed by police and its degree of reliability in
              the totality of the circumstances. In order to justify
              the seizure, a police officer must be able to point to
              specific and articulable facts leading him to suspect
              criminal activity is afoot. In assessing the totality of
              the circumstances, courts must also afford due
              weight to the specific, reasonable inferences drawn
              from the facts in light of the officer’s experience and
              acknowledge that innocent facts, when considered
              collectively, may permit the investigative detention.




                                          -7-
J.S07035/16


Commonwealth v. Clemens, 66 A.3d 373, 379 (Pa. Super. 2013) (citation

omitted).   Moreover, the level of suspicion required specifically for vehicle

stops is as follows.

            Whenever a police officer . . . has reasonable
            suspicion that a violation of this title is occurring or
            has occurred, he may stop a vehicle upon request or
            signal, for the purpose of checking the vehicle’s
            registration, proof of financial responisbilty, vehicle
            identification number or engine number or the
            driver’s license, or to secure other information as the
            officer may reasonably believe to be necessary to
            enforce the provisions of this title.

Commonwealth v. Ibrahim, ___ A.3d ___, ___ 2015 WL 6777602, at *3

(Pa. Super. 2015) (citing 75 Pa.C.S. § 6308(b)).       Further, “[t]raffic stops

based on a reasonable suspicion: either of criminal activity or a violation of

the Motor Vehicle Code under the authority of Section 6308(b) must serve a

stated investigatory purpose.” Id.

      Instantly, the record supports the trial court’s findings of fact.

Compare N.T., 2/5/15 at 6-8, with N.T., 2/5/15 at 49-50; Trial Ct. Op.,

6/10/15, at 3-4; see also Gutierrez, 36 A.3d at 1107. Furthermore, the

record   amply    demonstrates   that    Corporal   Doblovsky   had       sufficient

reasonable suspicion to effectuate an investigative         detention, as he

articulated an investigatory purpose for the stop. See Clemens, 66 A.3d at

379; Ibrahim, ___ A.3d at ___, 2015 WL6777602, at *3.                  Specifically,

Corporal Clemens related that when he heard yelling and screaming coming

from Appellant’s vehicle, he believed, in light of his experience as a police


                                        -8-
J.S07035/16


officer, the occupants may be in need of assistance. N.T., 2/5/2015 at 5-7.

This belief was further bolstered by an eyewitness’ interpretation of the

yelling, i.e., that the occupants of the vehicle were seeking police assistance.

Id. at 7-8.   Moreover, Corporal Doblovasky testified he believed Appellant

was in violation of the Motor Vehicle Code, and such testimony was credited

by the trial court. See Trial Ct. Op., 2/5/15, at 4 (“This [c]ourt found the

testimony of Pennsylvania State Police Corporal Anthony Doblovasky to be

credible.”); accord 75 Pa.C.S.§ 6308(b) (stating a police officer may stop a

vehicle upon “reasonable suspicion that a violation of this title is occurring or

has occurred[.]”).

      Based on the foregoing discussion, we conclude the trial court properly

denied Appellant’s motion to suppress evidence.       See Jones, 121 A.3d at

526-27. Therefore, we affirm Appellant’s judgment of sentence.

      Judgement of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/11/2016




                                      -9-